20-01197-mg          Doc 10       Filed 09/21/20 Entered 09/21/20 11:10:45                     Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                          :
In re:                                                                    : Chapter 7
                                                                          : Case No. 18-13098 (MG)
LEE ALEXANDER BRESSLER,                                                   :
                                                                          :
                                         Debtor.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
GREGORY MESSER, ESQ., as Chapter 7                                        : : Adv. Proc. No. 20-01197 (MG)
Trustee of Lee Alexander Bressler,                                        ::
                                                                          ::
                                         Plaintiff,                       ::
                                                                          ::
          - against -                                                     :
                                                                          :
SHIRA BRESSLER,                                                           :
                                                                          :
                                         Defendant.                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - xx

                   SECOND STIPULATION FOR EXTENSION OF TIME TO
                     ANSWER COMPLAINT OR OTHERWISE RESPOND

        The Plaintiff, by and through his undersigned attorneys, and Defendant Shira Bressler, by
and through her undersigned attorneys, hereby stipulate and agree that the Defendant’s time to file
an answer, move or otherwise respond to the Plaintiff’s complaint is further extended to and
through September 30, 2020. The Defendant hereby acknowledges service and receipt of the
Summons dated July 22, 2020 and the Complaint dated July 21, 2020 and waives any challenge to
service of process, but otherwise preserves all rights to assert any other rights, claims or defenses.

 Dated: September 18, 2020                                   Dated: September 18, 2020

 LAMONICA HERBST & MANISCALCO, LLP                           LEVINE LEE LLP
 Attorneys for the Plaintiff                                 Co-Counsel for Defendant


 By: s/ David A. Blansky                                     By: s/ Seth H. Levine
      David A. Blansky, Esq.                                     Seth L. Levine, Esq.
      3305 Jerusalem Avenue, Suite 201                            Ellen H. Sise, Esq.
      Wantagh, New York 11793                                    650 Fifth Avenue
      (516) 826-6500                                             New York, New York 10019
                                                                 (212) 257-4036
20-01197-mg    Doc 10   Filed 09/21/20 Entered 09/21/20 11:10:45      Main Document
                                     Pg 2 of 2




                                           TARTER KRINSKY & DROGIN LLP
                                           Co-Counsel for Defendant

                                           By: s/ Rocco A. Cavaliere
                                               Rocco A. Cavaliere, Esq.
                                               1350 Broadway, 11th Floor
                                               New York, New York 10018
                                               (212) 216-8000
                                               rcavaliere@tarterkrinsky.com

SO ORDERED.

Dated: New York, New York
       September 21, 2020


                                     _____/s/ Martin Glenn_______
                                            MARTIN GLENN
                                     United States Bankruptcy Judge
